Citation Nr: 0908461	
Decision Date: 03/06/09    Archive Date: 03/12/09	

DOCKET NO.  02-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder, to include bronchitis and pneumonia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to 
January 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision of 
the VARO in Houston, Texas, that, in pertinent part, denied 
entitlement to the benefits sought.  

In a decision dated in March 2007, in pertinent part, the 
Board denied service connection for a chronic lung disorder, 
to include bronchitis and pneumonia.  The Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2008, the Court issued an 
Order granting a Joint Motion for Remand in part.  

The case is REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran should further action be required.  

No other issue is in proper appellate status at this time.  
The Board notes that the only part of the March 2007 decision 
that was vacated was that dealing with the Veteran's claim 
for service connection for chronic lung disorder.  Other 
issues denied at that time included service connection for 
hearing loss and tinnitus.  In a communication received in 
July 2007, the Veteran and his representative asked that 
claims with regard to service connection for hearing loss and 
tinnitus be reopened based on the submission of new and 
material evidence.  This matter is referred to the RO for 
appropriate consideration.  


REMAND

When the case was before the Board in January 2006, it was 
indicated, in pertinent part, that the Veteran should be 
accorded an examination by a physician knowledgeable in lung 
disorders.  That physician was to offer an opinion as to 
whether it was at least as likely as not that any current 
lung disorder had its origin in, or was otherwise related to 
the Veteran's active service.  The examination accorded the 
Veteran in November 2005 did not discuss the question of a 
nexus between currently diagnosed bronchitis and the 
Veteran's active service many years earlier.  The Court has 
held that a remand by the Board confers on the Veteran, as a 
matter of law, the right to compliance with remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in respiratory disorders for the purpose 
of determining the likely etiology of any 
current lung disorder, to include 
bronchitis and pneumonia.  The examiner 
should review relevant portions of the 
claims file and indicate such in an 
examination report.  Following review of 
the relevant evidence in the file, and 
any testing deemed necessary, the 
examiner is asked to opine as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any current respiratory disorder is 
related to the Veteran's military 
service.  If it is determined there is no 
relationship between any currently 
diagnosed respiratory disorder, to 
include bronchitis and pneumonia, this 
should be so noted by the examiner.  A 
discussion of the complete rationale for 
opinion expressed should be provided by 
the examiner.  The examiner is advised 
that if a conclusion cannot be reached 
without resort to speculation, he or she 
should so indicate in the examination 
report.  

2.  Then, after complete of any other 
notice or development indicated by the 
evidence of record, with consideration of 
the evidence added to the record 
subsequent to the last supplemental 
statement of the case, VA should 
readjudicate the claim.  If the Veteran 

remains dissatisfied with the outcome, VA 
should issue an appropriate supplemental 
statement of the case and provide an 
opportunity for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655 (2008), 
failure to cooperate by not attending a requested VA 
examination will result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



